UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 ILLINOIS UNION INSURANCE COMPANY, et :
 al.                                                           :
                                              Plaintiffs,      :
                                                               :      20 Civ. 1086 (LGS)
                            -against-                          :
                                                               :            ORDER
                                                               :
 ACER RESTORATIONS LLC,                                        :
                                              Defendant. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 14, 2020, pursuant to the Court’s November 13, 2020, Order

(Dkt. No. 51), Plaintiffs filed documentation of their underwriting guidelines regarding the

issuance of insurance policies to applicants involved in wood floor sanding, stripping or

refinishing (the “Underwriting Documentation”) (Dkt. No. 56).

        WHEREAS, on December 14, 2020, Plaintiffs filed (1) a letter motion to seal the

Underwriting Documentation (Dkt. No. 54), and (2) the Declaration of Ronald P. Schiller in

support of Plaintiffs’ motion to seal (Dkt. No. 55). It is hereby

        ORDERED that Plaintiffs’ motion to seal is GRANTED. The Underwriting

Documentation filed under seal at Docket No. 56, shall remain filed under seal. Although “[t]he

common law right of public access to judicial documents is firmly rooted in our nation’s history,”

this right is not absolute, and courts “must balance competing considerations against” the

presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir.

2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S.

589, 599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the trial

court, a discretion to be exercised in light of the relevant facts and circumstances of the particular
case.”). Filing the Underwriting Documentation under seal is necessary to prevent the

unauthorized dissemination of confidential business and customer information.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 54.




Dated: May 18, 2021
       New York, New York




                                                2
